F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                          FEB 16 1999
                                     TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 LEE TRAYLOR,

           Plaintiff - Appellant,
 vs.                                                   No. 98-6174
                                                   (D.C. No. 97-CV-909)
 DIANE CYPERT; KEN KLINGER,                            (W.D. Okla.)

           Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before PORFILIO, KELLY, and HENRY, Circuit Judges. **


       Mr. Lee Traylor, an inmate appearing pro se in this 42 U.S.C. § 1983

action, appeals from a grant of summary judgment in favor of Defendants. The

district court adopted, over Mr. Traylor’s objection, the magistrate judge’s report

and recommendation. On appeal, Mr. Traylor contends that he has been denied a

liberty interest without due process and equal protection based upon classification


       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
changes culminating in his transfer to the Oklahoma State Penitentiary where he

was placed in protective custody in a single cell. The summary judgment record

indicates that prison officials moved Mr. Traylor based upon safety concerns of

other inmates. Despite Mr. Traylor’s characterization of the transfer as “summary

punishment,” his due process claim is barred by Sandin v. Conner, 515 U.S. 472

(1995). The confinement alleged does not implicate a protected liberty interest.

See id. at 486. Mr. Traylor’s equal protection challenge is likewise without

merit--Defendants established that any disparate treatment is rationally related to

a legitimate governmental purpose. See Riddle v. Mondragon, 83 F.3d 1197,

1207 (10 th Cir. 1996).

      We have liberally construed Mr. Traylor’s pro se pleadings, see Haines v.

Kerner, 404 U.S. 519, 520-21 (1972) (per curiam), and reviewed the district

court’s grant of summary judgment on his remaining claims de novo, see Barney

v. Pulsipher, 143 F.3d 1299, 1306 (10 th Cir. 1998). We affirm for substantially

the same reasons given by the district court, including the report and

recommendation of the magistrate judge. See R. docs. 15 & 17.

      AFFIRMED.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge


                                        -2-